RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in this Registration Statement of Univest Tech, Inc. on Form S-1/A, of my report dated May 18, 2010 (included in exhibits to such registration statement) on the financial statements of Univest Tech, Inc. as of October 31, 2009 and 2008 and for the period from November 6, 2007 (Inception) through October 31, 2009. In addition, I consent to the reference to me under the heading "Experts" in the Registration Statement. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado September 22, 2010
